Cooley J.:
Emma E. Howells being the holder of a draft drawn by defendant on a banking firm in Jackson for $600 at *218thirty days, dated August 10, 1863, made a gift of it causa mortis to .her mother, Mrs. Tyson, the validity of which is disputed on the ground that the draft was void at the time of its inception and of the attempted gift.
At the time it was drawn the draft had placed upon it only a two cent revenue stamp, while the law then in force —12 U. S. Stat. at Large, p. 720, §6 — required one of three cents, and another provision — Ibid., 475, §95 — made the instrument invalid and of no effect if a sufficient stamp was wanting.
Treating this gift as invalid for the reason stated, and the draft as void,- the plaintiff, as administrator ' of Emma E. Howells, brought this action against Hibbard to recover on the consideration for which the paper was given. Hibbard defended in the interest of Mrs. Tyson, claiming that the debt had been transferred by the gift; and on the trial the draft was produced, a proper stamp placed upon it, and cancelled by defendant’s counsel, whereupon the Court rendered' judgment for defendant.
The act of Congress of June 30, 1864, — Laws of 1863-4, p. 305, §163--provides that “no instrument, document or paper, made, signed, or issued prior to the passage of this act, without being duly stamped, or having thereon an adhesive stamp, or stamps, to denote the duty imposed thereon, shall, for that cause, if the stamp, of stamps required shall be subsequently affixed, be deemed invalid and of no effect.”
It is contended on behalf of the plaintiff that as the draft under the act of Congress was void at the time the gift was made, the gift itself was necessarily void, and could neither operate as an assignment of the debt, nor furnish the means of' obtaining the money. This being so, it is urged that the statute subsequently passed cannot constitutionally have a retrospective effect and make the paper good from its inception.
*219Before we are at liberty to declare an act of Congress invalid when it relates to a subject falling within the province of the National Government, we must find something in the National constitution with which the act comes' in conflict. As the constitution does not prohibit the passing of retrospective laws, except when they are of the class technically known as ex post facto, Congress may unquestionably pass them even though private rights are affected thereby, unless they are invalid for some other reason than their retrospective character. Here, however, it is insisted that the act takes away a vested right; and although we are not pointed to the clause in the constitution which would be thereby violated, we must find it, if anywhere, in the provision which forbids any person being deprived of property except by due process of law.
The question of the validity of this draft would arise primarily between the drawer and the holder. The drawer might have insisted upon its invalidity if he saw fit to do so. But I do not understand that any person has such a vested right to have his contract declared void for want of compliance with some statutory requisite as will preclude the Legislature from dispensing with the requisite and affirming the contract which he has attempted to make. A right to avoid one’s contract because the party himself has neglected to perform the duty, he owed to the Government in respect to it is not “property,” and the contractor is not in a position to complain, when, for the furtherance of justice, the Government allows the other party to perform the duty •and hold him to his contract. Retrospective laws of a similar character are by no means uncommon, and where they only give effect to the intentions of the parties they are not often unjust. — See Satterlee v. Matthewson, 2 Pet., 380; Wilkinson v. Leland, Ibid. 627.
And it would be difficult to imagine a law of the *220kind, less - objectionable than this. The purpose of the original act was to enforce, by a penalty, the payment of national dues. In many cases the law operated harshly upon persons not yet accustomed to the new mode of ..doing business. The subsequent act, instead of operating unjustly upon any one, simply relieved the holder, of the paper from the penal consequences on the proper stamp being affixed. Instead of being an attempt t© interfere with private rights, it was in the nature of a waiver by Govérnment j. of a penalty which had been affixed for reasons of State policy.
If Congress could lawfully make the draft valid from its inception, the legal consequences must follow as if the proper stamp had then been affixed. The administrator of Emma E. Howells has no more a vested right to insist upon the invalidity of her gift, than Hibbard has .to make the same claim in respect to his draft. The act of 1864 is, in its terms, clearly retrospective, and I think it covers the whole case, and renders the decisions, cited to the point that pa gift of an invalid paper cannot operate as a transfer of a debt, entirely inapplicable.
I think the judgment of the Circuit Court was correct, and that it should be affirmed with costs.
The other Justices concurred.